Citation Nr: 1107708	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-45 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.  
The Veteran died in December 2008 and the appellant is the 
Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied entitlement to service 
connection for the cause of the Veteran's death.

In February 2010, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of her testimony is associated with the claims file.  
During the hearing, the appellant asserted that her late 
husband's death was hastened due to possible improper care or 
negligence on the part of VA providers at a VA medical facility.  
The issue of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 was thereby raised by the record but had not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Although the Board originally referred this issue back to the RO 
for the appropriate action, in light of the grant of service 
connection for the cause of the Veteran's death, the issue now 
appears to be moot.  See 38 U.S.C.A. § 1151(a) (Dependency and 
indemnity compensation under chapter 13 shall be awarded for a 
qualifying death of a Veteran in the same manner as if such death 
were service-connected).  

The matter was initially before the Board in April 2010, and was 
remanded back to the RO, via the Appeals Management Center (AMC) 
for additional development of the record.  The agency of original 
jurisdiction (AOJ) substantially complied with the April 2010 
remand orders and no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).   

Given the appellant's advanced age, this appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  
38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran served aboard the Matthew P. Deady, a "liberty 
ship" during World War II.

2.  The Veteran was exposed to asbestos during service in the 
capacity of his MOS as gunner's mate, as well as from close 
proximity to insulated piping above his cot aboard the liberty 
ship SS Matthew P. Deady during service.

3.  The Veteran's certificate of death shows that the Veteran 
died in December 2008 as a result of small cell lung cancer.

4.  The medical evidence of record establishes that it is at 
least as likely as not that the Veteran' s death-causing lung 
cancer is, at least in part, attributable to in-service asbestos 
exposure.  




CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's death 
was caused by a disability of service origin.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, the grant of service connection for the cause of the 
Veteran's death constitutes a complete grant of the benefits 
sought on appeal with respect to that issue.  As such, any defect 
with regard to VA's duty to notify and assist the appellant with 
the development of her claim is harmless error, and no further 
discussion of VA's duty to notify and assist is necessary.

The appellant seeks service connection for the cause of the 
Veteran's death.  Service connection may be established for the 
cause of a Veteran's death when a service-connected disability 
was either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  
For a service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as lung cancer, if they are shown 
to be manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has VA promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993). However, VA has 
issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as § 7.21 
of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized 
and revised this manual into its current electronic form M21-1MR.  
While the form has been revised, the information contained 
therein has remained the same.

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the habitual 
inhalation of irritant mineral or metallic particles."  McGinty 
v. Brown, 4 Vet. App. 428, 429 (1993).  Another similar 
definition of pneumoconiosis is "a condition characterized by 
permanent deposition of substantial amounts of particulate matter 
in the lungs, usually of occupational or environmental origin."  
Dorland's Illustrated Medical Dictionary, 1315 (28th ed., 1994).

With asbestos related claims, VA must determine whether military 
records demonstrate asbestos exposure during service, and if so, 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, 
Chapter 2(C)(9)(h).  VA must also ensure that proper development 
of the evidence is accomplished to determine whether or not there 
is pre-service and/or post- service asbestos exposure. Id.  The 
most common disease caused by exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and fibrosis, pleural plaques, 
and mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part IV, Subpart 
ii, Chapter 2(C)(9).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9)(e).  Some of the 
major occupations involving exposure to asbestos include mining, 
milling, work in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring materials, 
asbestos cement and pipe products, military equipment, etc. M21-
1MR, Part IV, Subpart ii, Chapter 2, §C(9)(f).  The relevant 
factors discussed in the manual must be considered and addressed 
by the Board in assessing the evidence regarding an asbestos-
related claim.  See VAOPGCPREC 4-2000.

During World War II (WWII), several million people employed in 
U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile 
products as well as amosite and crocidolite since these varieties 
were used extensively in military ship construction.  M21-1MR, 
Part VI, Subpart ii, Chapter 2, §C(9)(g).  

During the Veteran's lifetime, he served on active duty from 
August 1943 to March 1946.  During his World War II service, he 
served aboard "liberty ships" as a gunner's mate.  According to 
credible statements he provided prior to his death, the Veteran's 
bunk aboard the SS Matthew P. Deady was the top bunk in a series 
and as such, his head was just inches from the ships ceiling 
pipes.  The Veteran further reported that during service aboard 
that ship, he slept under large steam pipes that were 
insulated/wrapped with asbestos, and that his bunk was the fourth 
from the bottom, very close to the ceiling where the pipes were 
located.  He recalled feeling and seeing a lot of dust fall on 
him each night.  The Veteran explained that because of the height 
of his bunk, there was very little clearance between the ceiling 
pipes and his body during the time he spent sleeping on the bunk; 
so little room in fact, that it was difficult to turn over 
without touching the pipes.  The Veteran also provided a list of 
the other ships on which he served in the Navy, and contended 
that they all provided additional asbestos exposure.  The Veteran 
reported that soon after his discharge, he had to clear his 
throat often and had to use throat lozenges.  Additionally, he 
developed cancer in his ear, a blood clot in the back of his eye, 
prostate cancer, and ultimately lung cancer.  

The death certificate indicates that the primary cause of the 
Veteran's death was small cell lung cancer.  Asbestos exposure 
was noted on the death certificate to be a significant condition 
contributing to death, but unrelated to the primary cause(s).  No 
autopsy was performed.  

Service treatment records do not show, nor does the appellant 
contend, that the Veteran developed lung cancer during service or 
to a compensable degree within a year after discharge from 
service.  

During the Veteran's lifetime, service connection was established 
for hearing loss.  Although the certificate of death inexplicably 
lists hearing loss as a contributing cause of death along with 
asbestos exposure, the record does not otherwise reflect that the 
Veteran's hearing loss in any way contributed to the Veteran's 
death.  Moreover, the appellant does not contend that the 
Veteran's hearing loss in any way caused or contributed to the 
Veteran's death.  

Rather, the appellant maintains that the Veteran's in-service 
exposure to asbestos aboard World War II liberty ships in the 
Navy led to the Veteran's death-causing lung cancer.  

According to one or more of the medical articles or other 
publications submitted by the appellant, asbestos was common on 
all World War II ships.  Other published articles note that 
asbestos was especially prevalent on "liberty ships" which were 
built specifically for the war effort during World War II.  These 
ships were powered by steam reciprocating engines.  These engines 
and the steam powered auxiliary machinery all used asbestos 
insulation.  

Service department records indicate that the Veteran's MOS was 
that of gunner's mate, and the RO has conceded that the Veteran, 
in that capacity, was exposed to minimal amounts of asbestos.  

In support of her claim, the appellant explained that she 
witnessed the Veteran suffer with medical problems since service, 
noting that she met the Veteran in 1947, very shortly after he 
was discharged from service, and that they had been married since 
1950.  The appellant further reported that during their lengthy 
marriage, the Veteran had suffered through many illnesses, 
including cancer of the ear, prostate cancer, cysts, and an eye 
disability.  The appellant maintains that all of these cancers 
were related to the asbestos exposure.  The appellant also noted 
that the Veteran had no post-service exposure to asbestos.

The appellant is certainly competent to testify as to witnessing 
symptoms such as the Veteran having to use lozenges because he 
had difficulty clearing his throat, and she is also competent to 
report facts such as the Veteran's diagnoses of ear cancer 
prostate cancer, and lung cancer, which were diagnosed by medical 
professionals.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

However, the appellant, as a lay person, is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that the Veteran's various cancers are related to 
his in-service asbestos exposure.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a case 
in which the appellant and her representative's lay beliefs alone 
can serve to establish any association between the claimed 
disability and his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In light of the foregoing, the RO obtained a medical opinion to 
determine the likely etiology of the Veteran's death-causing 
cancer.  In essence, a VA examiner was asked to review the claims 
file and provide an opinion as to whether it was at least as 
likely as not that the Veteran's cause of death was related to 
asbestos exposure in service.  In an October 2009 VA medical 
opinion, the clinician indicated that a review of the claims file 
and medical record was completed.  It was noted that the Veteran 
died of metastatic lung cancer and that he had minimal exposure 
to asbestos in service.  The clinician also indicated that a 
review of chest x-ray and computerized tomography (CT) scans 
showed no evidence of any asbestos related pleural plaques or 
associated conditions.  Additionally, the clinician pointed out 
that the Veteran smoked two packs of cigarettes a day for 50 
years and stated that "we well know that this extent of 
cigarette smoking is the major risk factor for this type of lung 
cancer."  The clinician concluded, "I believe his minimal 
exposure to asbestos in the service had no contribution or 
minimal contribution to the development to lung cancer; it is 
related to his cigarette smoking."  

Critically, the VA examiner, in providing the October 2009 
opinion, relied on the RO's previous assumption that the 
Veteran's exposure to asbestos was minimal.  The RO, however, 
only considered the Veteran's asbestos exposure in terms of his 
MOS as a gunner's mate third class, and that this Navy job 
title/rating had a minimal probability of exposure to asbestos.  
The RO never considered the Veteran's lay assertions regarding 
the extensive amount of time spent in close proximity to exposed 
pipes wrapped in asbestos.  

Additionally, the clinician's opinion also relies heavily on the 
assumption that the Veteran was a heavy smoker, but the record 
contains inconsistencies as to how heavy a smoker the Veteran 
actually was.  A VA examination indicates that he smoked two 
packs per day for forty years; however, records from the VA 
Medical Center in October 1998 note that the Veteran was not a 
heavy smoker.  

As such, the matter was remanded back to the AOJ in April 2010 
and another opinion was obtained, taking into consideration the 
Veteran's credible statements regarding his asbestos exposure as 
well as the factual history regarding asbestos aboard World War 
II Navy ships, generally.  

In an August 2010 opinion, the same VA doctor who commented on 
the Veteran's condition in October 2009 noted the following:  

To answer the main question if indeed it is conceded 
that the veteran did have significant exposure to 
asbestos while in the service, then I would change my 
opinion.  Initially I had thought that there was 
minimal exposure and that it would not be related, but 
clearly if he had significant exposure to asbestos in 
the service and then I would state it is at least as 
likely as it is not that his lung cancer is related to 
the service.  The combination of cigarette smoking and 
asbestos exposure is well known to be a cause of lung 
cancer.  

In a November 2010 addendum, the VA doctor indicated that there 
was no clinical evidence that the Veteran had asbestos exposure.  
The examiner also stated that it would be impossible to state the 
exact cause of the Veteran's lung cancer as both exposures 
[smoking and asbestos] can cause it.  

The criteria for service connection for the cause of the 
Veteran's death have been met in this case.  The RO has conceded 
that the Veteran had at least minimal exposure to asbestos in 
service, and the available literature tends to show that the 
Veteran was as likely as not heavily exposed to asbestos during 
service based on the type of Navy ship (liberty ship) and the 
time period during which he service.  Additionally, the Veteran, 
prior to his death, provided competent and credible evidence of 
continuity of symptoms of coughing and throat discomfort since 
service.  The Veteran's widow has also provided credible 
corroborating statements that the Veteran often had to clear his 
irritated throat after discharge from service.  The totality of 
this evidence shows that the Veteran was likely more than 
minimally exposed to asbestos during service.  

Given this finding, the examiner's opinion of August 2010 
provides a basis upon which to grant this claim.  The doctor in 
August 2010 provides a medical nexus between the Veteran's 
asbestos exposure and his death-causing lung cancer.  

The doctor states in November 2010 that it would be impossible to 
state the exact cause of the Veteran's lung cancer without resort 
to speculation.  However, the evidence need only show that it is 
at least as likely as not (a 50 percent or higher probability) 
that the Veteran's lung cancer was caused by in-service asbestos 
exposure.  The exact cause or complete certainty with respect the 
likely etiology of the disability in question is not necessary to 
establish service connection.  As such, the November 2010 
addendum is without probative value.  The August 2010 opinion 
provides the necessary nexus opinion to grant service connection 
in this case.  

As service connection may be granted for any disease first 
diagnosed after discharge from service, when all the evidence, 
including that pertinent to service, establishes a link to 
service, and as the competent evidence of record favors the 
claim, service connection for cause of the Veteran's death is 
warranted.  38 C.F.R. § 3.303(d).  

In light of the foregoing, all doubt is resolved in favor of the 
appellant and entitlement to service connection for the cause of 
the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


